Citation Nr: 0825573	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-31 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound to the left thigh.

2.  Entitlement to a rating in excess of 10 percent for a 
left thigh scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which confirmed 
longstanding 10 percent evaluations for residuals of a 
gunshot wound to the left thigh, Muscle Group XIII and 
scarring from the gunshot wound.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the Cleveland RO on April 23, 
2008.  A copy of the hearing transcript has been associated 
with the file.


FINDINGS OF FACT

1.  Residuals of a gunshot wound to the left thigh are 
manifested by pain, loss of muscle substance, and decreased 
muscle strength in the left proximal muscle groups.

2.  The left thigh scar is approximately 5 inches by .5 cm., 
superficial, stable, tender on palpation, and without 
associated function loss.




CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no higher, 
for residuals of a gunshot wound to the left thigh have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.56, 4.73, 4.118, Diagnostic Code 
5313 (2007). 

2.  The criteria for an evaluation in excess of 10 percent 
for a left thigh scar have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118,  Diagnostic Code 7804 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated September 2003, the RO notified the 
veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims for an 
increased rating; information and evidence that VA would seek 
to provide; and information and evidence that the veteran was 
expected to provide.  

According to Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), 
in an increased-compensation claim, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation; for example,  
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed.Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  Id. There must be a demonstration that there was 
no error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3rd Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The veteran has demonstrated an awareness of what is needed 
for a higher evaluation, including in correspondence dated 
September 2003.  At that time the veteran indicated that he 
was often required to take time away from work because of the 
residuals of his gunshot wound, and that he had difficulties 
walking, climbing stairways, standing and sitting for long 
periods of time, and bending.  At his Board hearing, the 
veteran indicated that he had spoken with his representative 
about the pertinent rating criteria and had a general 
knowledge of them.  Actual knowledge is established by his 
statements demonstrating an awareness of what is necessary to 
substantiate the claim.  See Vazquez-Flores, slip op. at 12, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.

Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Increased Rating for Residuals of a Gunshot Wound

The veteran seeks an evaluation in excess of 10 percent for a  
service-connected residuals of a gunshot wound to the left 
thigh.  His 10 percent rating is assigned under Diagnostic 
Code (DC) 5313, the code for disabilities to Group XIII 
muscles.  Diagnostic Code 5313 describes the function of the 
muscle group as follows: extension of hip and flexion of 
knee; outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  The muscles 
include the posterior thigh group, and hamstring complex of 
2-joint muscles: (1) biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  38 C.F.R. 4.73, Diagnostic Code 5313. 

The veteran's 10 percent disability rating is based upon 
moderate injury to the muscle group.  A moderately severe 
injury warrants a 30 percent rating, while a severe injury 
warrants a 40 percent rating.  See id. 

Moderate, moderately severe, and severe are terms of art 
defined by regulation.  A "moderate" disability of muscles 
is defined as a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel  
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  Objective 
findings will include entrance and (if present) exit scars, 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).  

A "moderately severe" disability of muscles is defined as a 
through and through or deep penetrating wound by a small high 
velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Objective findings of a 
"moderately severe" disability of the muscles indicate a 
track of missile through one or more muscle groups and, on 
palpation, loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared to the sound side.  38 
C.F.R. § 4.56(d)(3).  

"Severe" muscle disability results in objective findings 
that include ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby  
muscles in wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function; X-ray  
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to a long bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  38 C.F.R. § 
4.56(d)(4).  

Service treatment records show that the veteran sustained a 
gunshot wound to the left thigh in a firefight with hostile 
forces while serving in Vietnam in November 1967.  There was 
no artery or nerve involvement.  The wound was debrided and 
surgery to close the wound was performed in December 1967.  
The wound was noted to be approximately 10 centimeters long.  
He was discharged to temporary restricted duty in December 
1967 with a temporary profile for 8 weeks, but his 
convalescence was extended after he developed pneumonia.  
Service connection was granted for residuals of a gunshot 
wound by rating decision dated April 1971, and a 10 percent 
evaluation was assigned under DC 5313.  

Post-service medical evidence has shown that a foreign body 
has been retained near the left inferior femoral neck.  The 
veteran claims that he has radiating pain throughout the left 
lower extremity that is exacerbated with exertion.  In a 
clinical note dated February 2003, it was noted that an MRI 
had found a herniated nucleus pulposus at L4-5.  An epidural 
steroid injection relieved some, but not all, of the 
veteran's pain.  The veteran reported that he had had a left 
foot "drop" since the steroid injection.  The diagnosis was 
chronic pain of the left thigh with superimposed left lumbar 
radiculopathy.  

The veteran received a VA muscles examination in September 
2003.  The veteran reported numbness, with pain and tripping 
when going up stairs.  The examiner noted that "muscle 
damage to left muscle group 13 is remote and has no clinical 
consequence." There was symmetric strength in both right and 
left lower extremities.  The sensory abnormality found in the 
left lower extremity was said to be "of unknown etiology."  
There was no evidence of weakness, fatigability, atrophy, 
incoordination or pain.  There were no residual injuries 
found on X-ray or physical examination.  

Clinical notes dating from 2003 note consistent complaints of 
pain exacerbated with exertion.  On several occasions, the 
veteran's treating VA physician provided statements to the 
veteran's employer indicating the veteran's physical 
limitations and ordering restrictions on certain movements at 
work.  

On VA examination in March 2005, the veteran reported joint 
pain in the knee and hip.  There was full extension of the 
hip, but the left knee flexed to 34 degrees, with pain to 62 
degrees.  X-rays showed a normal left hip and femur; there 
was, however, a metallic fragment noted in the proximal 
lateral aspect of the thigh approximately 3 millimeters in 
diameter.  

On VA examination in May 2007, the veteran reported that his 
left leg was always cold and that he had numbness and 
tingling in the left lower extremity, as well as "constant" 
pain at the site of the injury.  On physical examination, 
there was evidence of muscle loss.  There was decreased 
muscle strength in the left quadriceps group and in the left 
proximal muscle groups in general.  Flexion of the left knee 
was limited to 90 degrees.  Examination of the left hip was 
not possible because of pain at the injury site.  The 
impression was gunshot wound with loss of muscle tissue and 
decreased muscle strength in the left proximal group.

Based on the evidence of record, the Board finds that the 
residuals of the veteran's gunshot wound to the left thigh 
nearly approximate the criteria of a "moderately severe" 
muscle injury.  Service treatment records show a deep 
penetrating wound by a high velocity missile with 
hospitalization for one month and subsequent hospitalization 
for infection (pneumonia).  The veteran's complaints of left 
leg pain have been consistent and the work restrictions 
issued by his VA physician are clinical evidence of his 
inability to keep up with work requirements.  Objectively, 
the residuals of the veteran's gunshot wound are manifested 
by loss of muscle and decreased strength in the left proximal 
muscle group.  There is evidence of limitation of hip 
extension and knee flexion.  There is no evidence of ragged, 
depressed and adherent scars showing wide damage to the 
muscle group; loss of deep fascia or muscle substance; or 
soft flabby muscles in the wound area.  There was no finding 
that the muscles swelled or hardened abnormally in 
contraction, or that there was severe impairment of the left 
side as compared to the right.  The manifestations of the 
residuals of a gunshot wound are therefore more appropriately 
characterized as "moderately severe."  Entitlement to an 
increased rating under DC 5313 is warranted.  Since 
Diagnostic Code 5313 contemplates limitation of flexion of 
the knee and limitation of extension of the hip, separate 
evaluations for those symptoms are not merited.  See 
38 C.F.R. § 4.14 (2007).  

Increased Rating for Left Thigh Scars

Service connection for left thigh scars was granted by rating 
decision dated September 2001, and a 10 percent rating was 
assigned under DC 7804.  That DC provides a 10 percent rating 
for superficial scars that are painful on examination.  Note 
(1) to DC 7804 provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.  

On VA examination in September 2003, a 12 centimeter well 
healed scar was noted on the left thigh.  There was some 
tenderness to the touch and decreased sensation.  Muscle 
damage was said to be "remote" and "of no clinical 
consequence."  There was symmetric motor strength in the 
right and left thigh.  

A second VA examination was conducted in March 2005.  A 10.5 
centimeter scar was noted with an adjacent 2 centimeter scar.  
There was tenderness to palpation.  Sensation was decreased 
around the scar.  

On VA examination in May 2007, the scar measured 5 inches 
vertically and .5 centimeters at its widest point.  Although 
there was muscle loss beneath the scar, it was still termed 
"superficial" by the examiner.  It was stable and regular, 
with no inflammation, edema, keloid formation or induration 
of the skin.  There was no inflexibility of the skin or 
limitation of motion secondary to the scar.  

On review, the veteran is currently in receipt of the maximum 
disability evaluation, 10 percent, under 38 C.F.R. § 4.118, 
DC 7804.  Thus, an increased rating is not available under DC 
7804.  

Other potentially applicable diagnostic codes that provide 
for an evaluation in excess of 10 percent are DCs 7801 (scars 
that are deep or that cause limited motion); and 7805 
(limitation of function of the part affected).  Medical 
evidence of record, however, does not demonstrate that the 
scar exceeds 12 square inches (77 square centimeters), or 
that it results in limitation of function or motion.  
Accordingly, these DCs are not for application.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected scar presents an exceptional or 
unusual disability picture with related factors such as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  Consequently, the Board 
concludes that a remand for consideration of the assignment 
of an extraschedular rating is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for a left thigh 
scar.  Thus, the preponderance of the evidence is against the 
veteran's increased rating claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990). 


ORDER

A disability rating of 30 percent for residuals of a gunshot 
wound, left thigh, is allowed, subject to the regulations 
governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for a left 
thigh scar is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


